 


114 HR 1185 IH: Responsible Additions and Increases to Sustain Employee Health Benefits Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1185 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Stivers (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mr. Simpson, Mr. Zinke, Mr. Poliquin, Mr. Delaney, Mr. Chabot, Mr. Babin, Mrs. Blackburn, Mr. Fincher, Mr. Cramer, Mr. Tiberi, Mr. Kelly of Pennsylvania, Mr. Schock, Mr. Hultgren, Mr. Harper, Mr. Hanna, Mr. Gosar, Mr. Ashford, Mr. Peterson, Ms. Sinema, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide the opportunity for responsible health savings to all American families. 
 
 
1.Short titleThis Act may be cited as the Responsible Additions and Increases to Sustain Employee Health Benefits Act of 2015. 2.Expandable health flexible spending arrangements (a)Expansion of annual maximumParagraph (1) of section 125(i) of the Internal Revenue Code of 1986 is amended by striking $2,500 and inserting $5,000, with an additional $500 per each additional employee dependent above two dependents. 
(b)Carryforward of unused benefitsSection 125(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (3)Carryforward of unused benefits (A)In generalA plan or arrangement may permit a participant in a health flexible spending arrangement to elect to carry forward any aggregate unused balances in the participant’s accounts under such arrangement as of the close of any year to the succeeding year. Such carryforward shall be treated as having occurred within 30 days of the close of the year. 
(B)LimitationThe amount which a participant may elect to carry forward under subparagraph (A) from any year shall be any aggregate unused balances in the participant’s account at the close of any year. (C)Exclusion from gross incomeNo amount shall be included in gross income under this chapter by reason of any carryforward under this paragraph. 
(D)Coordination limitsThe maximum amount which may be contributed to a health flexible spending arrangement for any year to which an unused amount is carried under this paragraph shall not be reduced by such unused amount.. (c)Conforming amendmentSection 125(i) of the Internal Revenue Code of 1986 is amended by striking Limitation on flexible spending arrangements in the heading and inserting Special rules for health flexible spending arrangements. 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.  